Citation Nr: 1130663	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-13 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a sciatic nerve condition, to include as secondary to a low back disablity.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

In May 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he currently experiences a low back disability as a result of landing planes at high rates of speed onto aircraft carriers as a pilot in the United States Navy and a result of two crash landings.  He also asserts that he currently suffers from a sciatic nerve disorder of the right leg, claimed as secondary to the low back disability.  

Specifically, in various written statements, in his Board hearing testimony and during a December 2009 VA examination, the Veteran has reported that he was a pilot for propeller aircraft during World War II, when he was involved in two separate attacks and flying accidents while attempting to land his aircraft on the USS Sarasota.  

As explained below, the Board finds that additional development is necessary prior to the adjudication of these claims.  

Of preliminary importance, the Veteran has asserted that his service in the US Navy included combat service during World War II.  It must be noted that, as a combat veteran, the Veteran would be entitled to the application of 38 U.S.C.A. § 1154(b), which aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

The Veteran's service records confirm that he served as a naval aviator and aviation cadet aboard the USS Saratoga, the USS Kulagulf, the USS Block Island, the USS Solomon Islands, and the USS Bataan, and that he received certification as a night torpedo pilot, aviation equipment officer, material officer, assistant recorder, and pilot.  

The DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that the Veteran was awarded the World War II Victory Ribbon, the American Area Campaign Ribbon, the Asiatic-Pacific Area Campaign Ribbon with 2 stars, and the Philippine Liberation Ribbon.  

Notably, the Veteran has not received awards or medals that specifically denote combat participation, which would entitle him to the application of 38 U.S.C.A. § 1154(b).  However, the Board notes that the Veteran has submitted an excerpt from a book that he purports to have written under the pen name "Pete Grant" called Night Flying Avenger, which he claims contains evidence of his combat experiences in service during World War II.  

Further, review of the record shows that the Veteran's service personnel records have not been associated with the claims file, and no attempt has yet been made to obtain them.  Given the potentially impactful, yet unresolved matter involving the Veteran's unconfirmed combat status, the Board finds that a request should be made to obtain these outstanding records.  

Moreover, upon review of the submitted book excerpt, along with the Veteran's confirmed service on the USS Saratoga, and in consideration of his military occupational specialty as an aviation cadet, the Board finds that an attempt to obtain, or otherwise account for the ship's logs for the USS Saratoga, the USS Kulagulf, the USS Block Island, the USS Solomon Islands, and the USS Bataan should be made.  

Significantly, the service treatment records are negative for findings of or treatment for any low back or sciatic nerve injury or disorder.  

Notably, a private electrodiagnostic report, dated in December 2007, includes a lumbar study to rule in/out nerve pathology.  The practitioner indicated findings of impaired conduction in the left L1 upper lumbar nerve +1 mild, right L3 femoral cutaneous nerve +5 very severe, left L3 femoral cutaneous nerve +2 moderate, right L4 saphenous nerve +5 very severe, right L5 peroneal nerve +5 very severe, left L5 peroneal nerve +1 mild, and bilateral S2 post femoral cutaneous nerve +1 mild.  No hyperesthetic findings were indicated.  The practitioner noted that ratings above +3 suggest central disc etiologies while lower ratings are more suggestive of facet syndrome.  The practitioner opined that in the absence of clear impairment contralateral discrepancy might suggest pathology.  The practitioner recommended that in the presence of muscle weakness, large motor fiber studies were warranted.  Further, the practitioner noted that normal findings did not rule out musculoskeletal or other non-neurogenic pain and paresthesia generators.  

A VA primary care outpatient note, dated in August 2008, reflects a past medical history of scoliosis, and current complaints of chronic low back pain.  The Veteran was diagnosed with chronic low back pain status-post magnetic resonance imaging (MRI) of the spine in December 2007 revealing grade I, L4 to L5 spondylolisthesis due to severe bilateral hypertrophic facet arthropathy, and degenerative disc disease status-post injury, and multilevel degenerative joint disease/degenerative disc disease.  

In conjunction with the current appeal, the Veteran underwent a VA spine examination in December 2009, during which he reported experiencing chronic back problems since flying in service.  The Veteran related his back pain to flying aircraft at 150 miles per hour and then landing on a flight deck, catching the arresting wire, and stopping within 200 feet.  The examiner noted that the Veteran was a combat veteran and indicated that his complaints of low back pain were consistent with the circumstances of his service.  

Here, the Veteran was diagnosed with spondylolisthesis of L3, L4 and L5, forminal stenosis of L4 root per private record imaging, bilateral radiculopathy of L5 to S1, and cervical strain.  The examiner concluded that regarding the Veteran's current spondylolisthesis of L3, L4 and L5, and forminal stenosis of L4 and bilateral radiculopathy, that an opinion regarding the etiology of the back and sciatic nerve disability could not be provided without resorting to mere speculation.  The examiner noted that there was no record to support a back injury in the service treatment records even though the Veteran's reported history was described as "very real."  Additionally, the examiner believed that the time span between the Veteran's service and the diagnosis of a current disorder was too great to relate his current condition to service.  The examiner indicated that spondylolisthesis and forminal stenosis can also be seen with those of advanced age.  

More recently, a private treatment record, dated in April 2011, shows complaints of pain that developed gradually starting several years ago, radiating into the right lower extremity.  The Veteran reported an onset of symptoms associated with multiple deceleration injuries while landing planes on an aircraft carrier.  The Veteran denied a history of back injury.  The practitioner noted the results of a lumbar spine MRI, dated in December 2007, revealed findings of grade I spondylolisthesis, severe bilateral hypertrophic facet arthropathy at L4 to L5, evidence of a right L4 radiculopathy, and severe foraminal stenosis on the right side.  The practitioner recommended that the Veteran receive a lumbar epidural steroid injection to treat right lower extremity radicular pain.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A VA examination report containing an opinion that discusses "mere speculation" is considered "non-evidence" and must be returned as inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As the December 2009 VA examination is shown to be inadequate, and as the record, including lay and medical evidence, contains competent evidence of back and nerve disorders that may be associated with an injury sustained in service, the Board finds that another VA examination is warranted to address the likely etiology of the claimed back and nerve disorders, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  

Moreover, prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding pertinent treatment records.  

In this regard, the Board notes that the record reveals that the Veteran receives ongoing treatment at the West Haven, Connecticut VA Medical Center (VAMC).  The records dated to October 2009 have been associated with the claims file.  Any outstanding records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, during the May 2011 hearing, the Veteran indicated that he has received treatment from "St. Vincent's Hospital" and from a "Dr. Kramarich."  Although a single report from "Dr. Kramarich" is of record, a review of the record reflects that the underlying treatment records from "Dr. Kramarich" are incomplete.  Further, treatment records from "St. Vincent's Hospital" appear to remain outstanding.  An attempt should be made to obtain records from these practitioners and to associate them with the claims file.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO/AMC must contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain the Veteran's service personnel records, along with the record deck logs and all pertinent ship histories for the USS Saratoga, the USS Kulagulf, the USS Block Island, the USS Solomon Islands, and the USS Bataan (from March 3, 1943 to July 1, 1946).  

If the RO reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The RO/AMC should obtain all outstanding records of VA treatment.  In particular, the RO/AMC should seek to obtain VA treatment records dated from October 2009 to the present.  

3.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  The RO/AMC should take appropriate action to contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO/AMC to obtain any additional evidence pertinent to the claims being remanded.  

In particular, the RO/AMC should seek to obtain treatment records from "St. Vincent's Hospital" and from a "Dr. Kramarich."  

After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all records referred to by the Veteran not already on file.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner shoulder render an opinion as to whether any diagnosed low back pathology, is at least as likely as not (e.g., a 50 percent or greater probability) caused by an event or incident of his active service.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

6.  The RO/AMC should also arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner shoulder render an opinion as to whether any diagnosed sciatic nerve pathology, is at least as likely as not (e.g., a 50 percent or greater probability) caused by an event or incident of his active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current sciatic nerve pathology is caused or aggravated by the claimed low back disorder.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

8.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

9.  If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
SONJA A. MISHALANIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



